t c memo united_states tax_court meredyth e kilgore petitioner v commissioner of internal revenue respondent docket no 7523-03l filed date meredyth e kilgore pro_se cynthia a berry for respondent memorandum opinion wells judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule and motion to impose a penalty under sec_6673 all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background at the time of the filing of the petition petitioner resided in millis massachusetts on date respondent sent petitioner a proposed individual income_tax assessment notifying petitioner that respondent had not received from petitioner a form_1040 u s individual_income_tax_return tax_return and advising petitioner to file a tax_return in order to receive credit for any available exemptions deductions or credits petitioner subsequently submitted a tax_return together with a form_w-2 wage and tax statement w-2 the w-2 reported dollar_figure in wages from the town of millis and dollar_figure of federal_income_tax withheld on the tax_return petitioner entered zeros on all lines requesting information regarding petitioner’s income and requested a refund of dollar_figure petitioner attached to the tax_return a document making the following assertions no section of the internal_revenue_code establishes an income_tax_liability no section of the internal_revenue_code requires that income taxes have to be paid on the basis of a return the privacy_act notice contained in the form_1040 booklet informed petitioner that she was not required to file an income_tax return courts have held that a form_1040 with zeros in all boxes for income qualified as a tax_return petitioner’s income_tax return constitutes a claim_for_refund pursuant to sec_6402 petitioner had zero income in no statute requires petitioner to make a self-assessment petitioner’s return is not frivolous and is not designed to delay or impede the administration of federal_income_tax laws no internal_revenue_service irs employee has any delegated authority to determine if a return is frivolous or to impose a penalty sec_6702 is benign because there is no related legislative_regulation implementing the statute the irs has no legal basis to hold the dollar_figure withheld for petitioner’s income_tax because no assessment was made against her sec_31 and sec_1462 provide petitioner with a credit against income withheld under sec_3402 and no statute allows the irs to prepare a return for petitioner because petitioner has already filed a return in a letter dated date respondent notified petitioner that respondent considered the tax_return to be frivolous and her position to lack any basis in law respondent encouraged petitioner to seek advice from competent tax counsel informed petitioner of the penalty pursuant to sec_6702 for the filing of a frivolous tax_return and offered petitioner the opportunity to avoid the frivolous_return penalty by submitting a correct return petitioner responded that she disagreed with respondent’s findings respondent prepared a substitute tax return1 for petitioner based on the information reported to respondent by third parties the substitute tax_return reported adjusted_gross_income of dollar_figure which included dollar_figure in wages dollar_figure from the sale of stocks and bonds dollar_figure in dividends and dollar_figure in interest on date respondent issued a statutory_notice_of_deficiency for to petitioner’s last_known_address respondent determined a deficiency of dollar_figure a sec_6651 failure-to-file penalty of dollar_figure a sec_6651 failure-to-pay penalty of dollar_figure a sec_6654 estimated_tax penalty of dollar_figure petitioner received the notice_of_deficiency but did not petition the tax_court for redetermination and respondent assessed a total_tax liability of dollar_figure respondent subsequently issued a final notice notice_of_intent_to_levy and notice of your right to a hearing in the notice respondent informed petitioner of respondent’s intent to levy and of petitioner’s right to a hearing before respondent’s appeals_office pursuant to sec_6330 in response petitioner 1we are not called on to decide whether the return prepared by respondent met the requirements of a substitute return under sec_6020 see 121_tc_111 n 2the assessed tax_liability included a deficiency of dollar_figure a sec_6651 penalty of dollar_figure a sec_6651 penalty of dollar_figure a sec_6654 penalty of dollar_figure and dollar_figure of interest requested a hearing and again disputed that sections of the irs code related to the payment of tax applied to her on date petitioner and petitioner’s witness scott cousland attended a sec_6330 hearing with settlement officer henry lawler settlement officer maria russo and appeals team manager ed arcaro at the hearing respondent informed petitioner that the appeals_office would not consider arguments based on constitutional moral religious political or similar grounds petitioner requested to be shown where it says that she has to pay taxes and respondent provided the applicable code sections petitioner questioned how her tax_liability had risen to more than dollar_figure million as reported on the form_4340 certification of assessments payments and other specified matters form dated date respondent acknowledged that the form_4340 was in error and informed petitioner that corrected transcripts would be sent to her petitioner declined to discuss collection alternatives such as an offer-in-compromise or an installment_agreement on date respondent issued a corrected form_4340 to petitioner showing an assessment of dollar_figure on date respondent issued a notice_of_determination concerning collection actions s under sec_6320 3the transcript stated that the balance due was dollar_figure the actual assessed amount was dollar_figure and or determining that the proposed levy action was appropriate petitioner timely filed a petition for lien or levy action with this court the petition set forth the following allegations paying income_tax no legal law statute code available for finding sec_2 frivolous filings penalties not valid assessment cannot be made by irs self assessment only irs tax hearing determination -- numerous issues pertaining to invalid procedures findings based on no law to collect taxes unconstitutional on date respondent filed a motion to dismiss for lack of jurisdiction and to strike as to sec_6702 penalty for tax_year on the ground that this court lacks jurisdiction over the sec_6702 penalty petitioner did not object and we granted respondent’s motion to dismiss with respect to any portion of the case purporting to be an appeal of the sec_6702 penalty and ordered that references to the sec_6702 penalty in the petition be stricken respondent filed a motion for summary_judgment on date discussion the purpose of summary_judgment is to expedite litigation and avoid the expense of unnecessary trials fla peach corp v commissioner 90_tc_678 a motion for summary_judgment may be granted where there is no dispute as to a material fact and a decision may be rendered as a matter of law see rule a and b the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts which show that a question of genuine material fact exists and may not rely merely on allegations or denials in the pleadings see 91_tc_322 87_tc_214 sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary first notifies the person in writing of the right to a hearing before the irs office of appeals appeals_office sec_4rule b provides a decision shall thereafter be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law sec_6330 notice and opportunity for hearing before levy a requirement of notice before levy -- in general --no levy may be made on any continued c provides that the appeals officer must verify at the hearing that applicable laws and administrative procedures have been followed sec_6330 the appeals officer may rely on a form_4340 for purposes of complying with sec_6330 118_tc_162 at the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax_liability however only if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not continued property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing under this section before such levy is made b right to fair hearing -- in general --if the person requests a hearing such hearing shall be held by the internal_revenue_service office of appeals sec_6330 provides requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met otherwise have an opportunity to dispute such tax_liability sec_6330 in the instant case the undisputed facts set forth in respondent’s motion declarations in support of the motion and attached exhibits establish that the appeals_office properly verified that all applicable laws and administrative procedures were followed settlement officer lawler had had no prior involvement with respect to the unpaid tax_liabilities before the sec_6330 hearing he verified that proper assessments were made and that requisite notices had been sent to petitioner settlement officer lawler informed petitioner that a corrected form_4340 would be issued and respondent mailed the corrected transcript to petitioner in a timely fashion because petitioner had received a statutory_notice_of_deficiency petitioner was precluded from challenging the existence or amount of the underlying tax_liability at the hearing petitioner failed at the hearing and in her petition to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or sec_6330 provides b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability offer an alternative means of collection consequently the aforementioned issues are deemed to be conceded rule b petitioner has failed to set forth any grounds on which we could find that the appeals_office erred in its determination that respondent could properly proceed with collection of petitioner’s tax_liabilities accordingly respondent is entitled to summary_judgment sec_6673 authorizes this court to require a taxpayer to pay a penalty not in excess of dollar_figure whenever the taxpayer’s position is frivolous or groundless or the taxpayer has instituted or pursued the proceeding primarily for delay sec_6673 sanctions and costs awarded by courts a tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure petitioner appears to have instituted or maintained the instant case primarily as a protest against the federal_income_tax see eg 783_f2d_934 9th cir taxpayer’s argument that he is not a taxpayer is frivolous tolotti v commissioner tcmemo_2002_86 taxpayer’s argument that commissioner must identify constitutional and statutory provisions that make taxpayer liable for federal_income_tax is frivolous affd 70_fedappx_971 9th cir we shall not refute frivolous arguments with copious citation and extended discussion 114_tc_136 citing 737_f2d_1417 5th cir respondent informed petitioner that petitioner risked monetary penalty by making such arguments but petitioner continued to waste the limited resources of the federal tax system consequently pursuant to sec_6673 we shall require petitioner to pay to the united_states a penalty of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
